United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2029
Issued: March 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2007 appellant filed a timely appeal from the July 9, 2007 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative, who affirmed a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
schedule award.
ISSUE
The issue is whether appellant has more than a nine percent permanent impairment of his
right upper extremity, for which he has received a schedule award.
FACTUAL HISTORY
On July 21, 2006 appellant, then a 47-year-old mail handler, sustained an injury when he
fell while running away from wasps. He dislocated his right shoulder. Appellant’s claim was
accepted for right shoulder rotator cuff tear. He had right shoulder arthroscopy performed by
Dr. Gregg K. Carr, a Board-certified orthopedic surgeon, on August 31, 2006. On March 27,

2007 the Office requested Dr. Carr’s opinion regarding any permanent impairment to his right
shoulder.
A functional capacity evaluation was completed on March 29, 2007 by Dave Bledsoe, an
occupational therapist, with results reported in the permanent partial impairment report. Right
shoulder motion was measured which found: flexion of 140 degrees corresponding to a three
percent impairment; extension of 40 degrees corresponding to a one percent impairment;
abduction of 120 degrees corresponding to a three percent impairment; adduction of 40 degrees
corresponding to a zero percent impairment; external rotation of 70 degrees corresponding to a
zero percent impairment; and internal rotation of 60 degrees corresponding to a two percent
impairment. In his report dated April 4, 2007, Dr. Carr reviewed the measurements and found a
nine percent impairment of the right upper extremity.
On April 5, 2007 appellant filed a schedule award claim.
On May 15, 2007 the district medical adviser reviewed the medical evidence and agreed
with Dr. Carr’s impairment rating. The district medical adviser opined that appellant had
reached maximum medical improvement on April 4, 2007, the date of Dr. Carr’s report.
On July 9, 2007 the Office granted appellant a schedule award for nine percent
permanent impairment of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a mater
which rests in the sound discretion of the Office. For consistent results and to ensure equal
justice, the Board has authorized the use of a single set of tables so that there may be uniform
standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the Office as a standard for evaluating
schedule losses and the Board has concurred in such adoption.2 As of February 1, 2001,
schedule awards are calculated according to the fifth edition of the A.M.A., Guides, published in
2000.3
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. Chapter 16 of the
1

5 U.S.C. §§ 8101-8193.

2

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

See FECA Bulletin No. 01-05 (issued January 29, 2001) (schedule awards calculated as of February 21, 2001
should be evaluated according to the fifth edition of the A.M.A., Guides. Any recalculations of previous awards
which result from hearings, reconsiderations or appeals should be, however, based on the fifth edition of the
A.M.A., Guides effective February 1, 2001). See Paul A. Toms, 28 ECAB 403 (1987).

2

fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, restricted motion, loss
of sensation or loss of strength.4 Chapter 16 specifies that flexion, extension, abduction,
adduction, internal rotation and external rotation are all to be considered in evaluating
impairments of shoulder motion.5 The A.M.A., Guides provides specific grading schemes for
rating upper extremity impairments due to restricted motion, including a lack of flexion and
extension of the shoulder.6
ANALYSIS
The Board finds that appellant has no more than nine percent right upper extremity
impairment. Dr. Carr provided range of motion measurements for appellant’s right shoulder and
found nine percent impairment due to loss of motion. Dr. Carr noted forward flexion of 140
degrees yields an impairment of three percent and extension of 40 degrees yields an impairment
of one percent under Figure 16-40 of the A.M.A., Guides.7 Under Figure 16-43 of the A.M.A.,
Guides, an abduction of 120 degrees represents three percent impairment and 40 degrees of
adduction represents no permanent impairment.8 Under Figure 16-46 internal rotation of 60
degrees and external rotation of 70 degrees yields impairments of two and zero percent
respectively.9 Dr. Carr properly added the shoulder motion impairments to find a total of nine
percent right upper extremity impairment due to loss of motion.10 In a May 15, 2007 report, the
medical adviser reviewed Dr. Carr’s report and agreed that appellant had nine percent right upper
extremity impairment due to loss of motion. There is no other medical evidence to establish
greater impairment of appellant’s right shoulder. The Board finds that appellant has not
established that he has more than the nine percent awarded on July 9, 2007.
CONCLUSION
The Board finds that appellant has not established that he has more than a nine percent
permanent impairment of the right upper extremity.

4

A.M.A., Guides, Chapter 16, The Upper Extremities, pages 433-521 (5th ed. 2001).

5

Id. at 474, paragraph 16.4i, Shoulder Motion Impairment.

6

Figure 16-40, page 476 of the A.M.A., Guides is entitled Pie Chart of Upper Extremity Motion Impairments
Due to Lack of Flexion and Extension of Shoulder. Figure 16-43, page 477 of the A.M.A., Guides is entitled Pie
Chart of Upper Extremity Motion Impairments Due to Lack of Abduction and Adduction of Shoulder. Figure 16-46,
page 479 of the A.M.A., Guides is entitled Pie Chart of Upper Extremity Motion Impairments Due to Lack of
Internal and External Rotation of Shoulder.
7

A.M.A., Guides 476.

8

Id. at 477.

9

Id. at 479.

10

Id. at 474, section 16.4i.

3

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

